Greenblott, J.
Appeal from a judgment in favor of claimants, entered Avgust 1, 1966, upon a decision of the Court of Claims, awarding $3,244.25 as damages and interest for the appropriation of 6.673 acres of land located in the Town of Tieonderoga. The State appropriated several parcels of appellants’ dáiry farm of 210 acres situated on both sides of Route 73 and on the west side of Route 9N. Appellants’ appraisers testified that the frontage on Route 73 had residential potential, while the highest and best use of the Route 9N frontage was commercial, and that of the remaining land was for a farm operation. However, the court accepted the testimony of the State’s appraiser that the highest and best use of the entire property was for dairy farm operation. The evidence adduced at trial and supplemented by the court’s own view of the premises amply supports the court’s determination. It established that the general neighborhood was relatively static with a noticeable lack of construction activity, especially in the residential field, with no demand for commercial land. Population growth was negligible and no new industry had moved into the area; thus no demand for higher use property could be anticipated. Even had such a demand existed, there is no indication that appellants’ land would be developed for the higher uses rather than the land available north of the Village. Appellants’ contention as to highest and best use is not based upon a reasonable probability of the property’s future development, but rather upon a mere possibility that some day such development may be feasible. The trial court was, therefore, justified in accepting the testimony of the State’s appraiser as to the highest and best use of the property. (Skodnek Ind. v. State of New York, 21 A D 2d 733.) Judgment affirmed, without costs. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Greenblott, J.